Citation Nr: 0208257	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  02-04 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a right leg skin 
disorder.

3.  Entitlement to service connection for a shrapnel wound to 
the left side of the head.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1950 to October 1952.  This case comes before the 
Board of Veterans' Appeals (Board) from a rating decision of 
May 2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  


REMAND

A review of the record shows that the veteran requested, as 
shown as part of a VA Form 9, Appeal to Board of Veterans' 
Appeals, received by VA in June 2002, that he be afforded an 
opportunity to attend a hearing before a member of the Board 
at the RO.  He specifically requested that such hearing 
should be in the form of a videoconference hearing.   

Accordingly, to ensure due process, and because Travel Board 
hearings are scheduled by the RO, the case is REMANDED to the 
RO for the following:

Appropriate action should be taken by the 
Waco, Texas RO, to schedule the veteran 
for a hearing before a member of the 
Board at the RO pursuant to 38 C.F.R. 
§ 20.704 (2001).  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should case should be returned to the 
Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




